 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   CHRISTIANA TRUST,
                                                         Case No.: 2:16-cv-01603-JAD-NJK
12          Plaintiff(s),
                                                                       Order
13   v.
14   SFR INVESTMENTS POOL 1, LLC, et al.,
15          Defendant(s).
16         On October 18, 2019, the undersigned’s chambers received telephone calls from attorney
17 Jake Spencer and from a staff person at the law firm of Wright Finlay & Zak. The Court reminds
18 the parties, counsel, and their staff that the local rules prohibit ex parte communications with
19 chambers. Local Rule IA 7-2(b). FURTHER VIOLATIONS OF THIS RULE MAY RESULT
20 IN THE IMPOSITION OF SANCTIONS.
21         IT IS SO ORDERED.
22         Dated: October 18, 2019
23                                                            ______________________________
                                                              Nancy J. Koppe
24                                                            United States Magistrate Judge
25
26
27
28

                                                  1
